Citation Nr: 1001614	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of the appellant's right 
to VA death benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran had recognized Guerrilla service from March 1943 
to March 1945.  He served with the United States Armed Forces 
in the Philippines, Northern Luzon (USAFIP-NL).  The Veteran 
died in March 1945.  The appellant was married to the Veteran 
at the time of his death.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been received to reopen the 
appellant's claim for revocation of a forfeiture of 
Department of Veterans Affairs (VA) death benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1975 decision (issued in October 1975), VA 
determined that the appellant had forfeited her right to VA 
death benefits.  The appellant was notified of this decision 
and of her appeal rights.  She did not appeal the decision.

2.  Since the August 1975 decision which determined that the 
appellant had forfeited her rights to VA death benefits, 
evidence that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.


CONCLUSION OF LAW

The August 1975 decision, which determined that the appellant 
had forfeited her rights to VA death benefits is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1975) (now codified at 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2009)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

In an August 1975 decision (issued in October 1975), VA 
determined that the appellant had forfeited her right to VA 
death benefits.  The appellant was notified of this decision 
and of her appeal rights.  She did not appeal the decision.  
The decision became final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§§ 3.104, 19.118, 19.153.

In 2008, the appellant sought to reopen her claim.  Pursuant 
to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Forfeiture for Fraud

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a) (formerly cited 
at 38 U.S.C.A. § 3504(a)).  

It is also noted that, under current VA law, "fraud" is an 
act committed when a person knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any laws administered by VA (except 
laws relating to insurance benefits).  38 C.F.R. § 3.901(a).  

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  Trilles, 13 Vet. App. at 327.  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days.  38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).  

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).  

II.  Decision

After reviewing the record, and for the reasons expressed 
below, the Board is of the opinion that the appellant has not 
submitted new and material evidence sufficient to reopen the 
claim for revocation of the forfeiture of VA death benefits.  

In this case, the Veteran served in the United States Armed 
Forces in the Philippines, Northern Luzon, from March 1, 1943 
until March [redacted], 1945, the date of his death.  The appellant 
filed for Dependency and Indemnity Compensation (DIC) 
benefits in April 1950 and was awarded DIC benefits as the 
unremarried widow of the Veteran in July 1952.  In February 
1955, the RO received a letter stating that the appellant had 
remarried and had a child by her new husband.  A field 
examination was conducted to determine whether the appellant 
had remarried or was living as husband and wife with a man 
since the Veteran's death.  It was determined in May 1956 
that the appellant was no longer recognized as the 
unremarried widow of the Veteran and therefore was not 
entitled to receive DIC benefits.  The appellant did not 
appeal the May 1956 decision.  

In December 1972, the appellant filed for restoration of 
death benefits.  In a January 1975 statement, the appellant 
explained that the person suspected of being her husband is 
the Veteran's nephew and he was only retained in her custody 
and care per the Veteran's request.  She further added that 
he has now abandoned her and that she is financially 
helpless.  In support of her claim, she submitted a joint 
affidavit dated June 1973 which contended that the appellant 
was not cohabitating with anybody after the Veteran's death.  
A subsequent field examination was conducted in February 
1975, and in a May 1975 administrative decision, the RO 
determined that the appellant submitted false and material 
evidence regarding her unremarried widow status for the 
purpose of having her VA death benefits restored.  

In July 1975, a letter was sent to the appellant proposing 
forfeiture consideration, and in October 1975, forfeiture was 
declared against the appellant.  The Compensation and Pension 
(C&P) Service determined in August 1975 that the appellant 
had forfeited all her rights, claims, and benefits under the 
laws administered by VA by knowingly, intentionally, and 
deliberately making materially false and fraudulent 
statements in support of a previously filed claim for death 
benefits.  In essence, C&P Service found that she 
misrepresented her true marital status.  The RO issued the 
August 1975 decision to the appellant in October 1975 and 
enclosed a VA Form 1-4107 which explained the appellant's 
procedural and appeal rights.  The appellant did not appeal 
within one year of the decision, and thus, the decision 
regarding forfeiture became final.  See 38 U.S.C.A. § 4005(c) 
38 C.F.R. §§ 3.104, 19.118, 19.153.

Over the years, the appellant has requested reconsideration 
of the August 1975 decision that declared forfeiture against 
her.  Since the August 1975 forfeiture decision, the evidence 
received into the record includes an April 1978 joint 
affidavit, three September 2006 certification statements, and 
a death certificate for the appellant's alleged spouse 
(F.D.).  The April 1978 joint affidavit indicates that the 
appellant was in a relationship with F.D. in 1971, but was 
later terminated due to his erratic behavior.  The September 
2006 Certification statements stated that the appellant has 
not remarried since the Veteran's death and is solely 
dependent on her married child for support.  Finally, the 
death certificate of F.D. shows that he died in December 
2007.  His immediate cause of death was metabolic acidosis, 
with an antecedent cause of pneumonia and an underlying cause 
of bacterial meningitis.  

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for revocation of the forfeiture of VA death benefits.  
In order to substantiate the claim, the appellant would have 
to produce new and material evidence on the issue of whether 
she committed fraud against VA regarding her marital status 
after the Veteran's death.  The joint affidavit, 
certification statements, and death certificate do not relate 
to the appellant's fraudulent conduct or statements to VA at 
the time of the initial forfeiture of her VA death benefits.  
While the evidence may be new, therefore, in that it may be 
evidence not previously submitted to agency decisionmakers, 
it is cumulative and redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Untalan v. Nicholson, 
20 Vet. App. 467 (2006) (presentation of new arguments based 
on evidence already of record at the time of the previous 
decision does not constitute the presentation of new evidence 
under 38 U.S.C. § 5108).  Thus, the appellant has not 
submitted any evidence which addresses this issue.  

The Board notes that VA is under no obligation to conduct 
another investigation into these matters which occurred some 
decades ago.  Rather, the burden is upon the appellant to 
come forward with new and material evidence to show that she 
did not in fact commit fraud or submit false statements in 
support of a claim for VA death benefits.  The appellant's 
mere denial of having committed fraud is neither new nor 
material evidence sufficient to reopen the claim.  The 
decision of forfeiture was based on multiple pieces of 
evidence, including field investigations and interviews with 
multiple people in the appellant's community.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for revocation of a forfeiture 
of VA death benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2007 letter.  In the letter, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that she could obtain private records himself and submit them 
to VA.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits.  However, 
the absence of such notification by the VCAA letter is not 
prejudicial in this case.  As noted above, new and material 
evidence has not been received and the claim remains final.  
Thus, the aforementioned matters in this case are moot.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). The appellant has been apprised of the 
information necessary to reopen her claim in the June 2007 
letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Of record are the 
service treatment records, certification statements dated 
September 2006, July 1973 and April 1978 joint affidavits 
dated, and two death certificates.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  





ORDER

New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA death 
benefits, the claim remains final; the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


